By the Court.
The testimony offered was clearly inadmissible as evidence, under adjudged cases, for the reasons which have been offered by the counsel for the defendants. We are obliged to proceed by the common law rules of evidence, however hard they may appear in a particular case. Upon the same principle of chancery practice, that these depositions were urged on the court, a party may insist on examining the defendants upon oath, and fully purge his conscience. This has never been done in Pennsylvania, and we cannot now set the precedent.
Judgment affirmed.